Citation Nr: 1711949	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  09-19 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for the service-connected recurrent lower back strain with degenerative disc disease (DDD).

3.  Entitlement to service connection for a peri-vascular gastrointestinal disability, to include claimed as secondary to a service-connected disease or injury.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to April 1970. 

This matter comes before the Board of Veterans' Appeals (the Board) from an August 2008 rating decision in which the RO granted service connection for PTSD and recurrent lower back strain with DDD and assigned 30 and 20 percent evaluations for the disabilities, respectively.  The effective date for the assigned ratings was January 22, 2007, the date the Veteran's claims for service connection were received.  

In May 2009, the RO assigned an increased rating of 50 percent for the service-connected PTSD effective January 22, 2007.  As higher schedular ratings for the PTSD are possible during the appeal period, this issue remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that although the Veteran has submitted separate claims for a colon condition originally claimed as colon cancer, which he has had adjudicated in recent rating decisions, the Board finds that the Veteran's original claim for a peri-vascular gastrointestinal disability encompasses a claim for colon cancer, given that the VA examiners have discussed his reported laparoscopic right colectomy in 2012 as part of his VA examinations for his peri-vascular gastrointestinal disability.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video-conference hearing in February 2016; a transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, regarding the Veteran's PTSD, there are notations in his VA medical center (VAMC) records, including in January 2014, that the Veteran was receiving ongoing treatment at the Vet Center for his PTSD, including with D.S., a social worker.  Therefore, upon remand, these records should be obtained.

Next, in the March 2016 remand, the Board noted that the June 2014 examiner failed to document how much additional limitation in range of motion (ROM) the Veteran experienced in terms of degrees of lost motion.  The RO was instructed to afford the Veteran a new low back examination and to note to what extent the Veteran experiences functional loss due to pain, weakness, excess fatigability, and/or incoordination during flare-ups or with repeated use; and to the extent possible to express any such additional functional loss in terms of additional degrees of limited motion.  In April 2016, the Veteran was afforded a new examination.  However, given that this examination took place one week after the Veteran had a surgery, he was unable to complete any range of motion testing.  Therefore, upon remand, the Board finds that a new examination in warranted. 

Finally, the Veteran was afforded a VA examination for his claimed peri-vascular gastrointestinal disability in April 2016.  The examiner noted the Veteran had irritable bowel syndrome, and noted the Veteran had a peri-vascular gastrointestinal disability that was less likely than not related to service, including Agent Orange exposure, but did not state whether this condition was caused or aggravated by his PTSD or medication.  In May 2016, a VA examiner provided a new VA opinion.  The examiner noted the Veteran's medical history, including that he underwent a gastric resection, Billroth, II for gastric ulcer in 1972; a sphincterectomy for pancreatitis; and laparoscopic right colectomy for colon cancer in 2012; but the examiner did not discuss a diagnosis of irritable bowel syndrome.  The examiner also stated that given the fact that the Veteran has a history of smoking which is an irritant to the stomach lining and may cause gastritis it is mere speculation as to whether the medications used by the Veteran to treat service-connected PTSD are the cause of any peri-vascular gastrointestinal disability; however the examiner also noted that the Veteran has been prescribed prazosin, mirtazapine, and buspirone for PTSD and that these medicines can cause gastrointestinal symptoms such as nausea, vomiting, or constipation.  Therefore, a new examination is warranted to address the diagnosis of irritable bowel syndrome, as well as secondary service connection.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VAMC records.

2.  Obtain any outstanding Vet Center treatment records.

3.  Schedule the Veteran for an examination in order to determine the current level of severity of his low back strain with DDD.  The examiner should review the electronic records on VBMS and Virtual VA for review. 

All indicated studies, including range of motion studies in degrees using a goniometer, should be performed.  The examiner should test the range of motion for active motion, passive motion, weight-bearing, and nonweight-bearing of the lumbar spine.  The examiner must specifically note at which point in the Veteran's range of motion that pain starts. 

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment.

The examiner should indicate whether the Veteran's low back strain with DDD results in incapacitating episodes (i.e., episodes in which adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on whether there is any neurological abnormality associated with the low back disability, including bladder or bowel impairment.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Schedule the Veteran for a VA gastrointestinal disorders examination to determine the nature and likely etiology of the claimed gastrointestinal disability.  The claims file should be made available to the examiner for review prior to examination.  All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  After reviewing the entire record, the examiner should identify all current peri-vascular gastrointestinal diagnoses during the appeal period.

The examiner should specifically address whether the Veteran has a diagnosis of irritable bowel syndrome during the appeal period.  If the examiner does not find a diagnosis of irritable bowel syndrome, these findings should be reconciled with that of the April 2016 examination.

The examiner should provide opinions with supporting rationale as to the following: 

(a) Whether it is at least as likely as not that any peri-vascular gastrointestinal disability, including but not limited to irritable bowel syndrome, was caused by service-connected disease or injury or medication used for treatment thereof (i.e., did medication used to treat service-connected PTSD cause any peri-vascular gastrointestinal disability).

(b) Whether it is at least as likely as not that any peri-vascular gastrointestinal disability, including but not limited to irritable bowel syndrome, was aggravated by (permanently worsened) service-connected disease or injury or medication used for treatment thereof (i.e., did medication used to treat service-connected PTSD aggravate any peri-vascular gastrointestinal disability).  
If aggravation of any peri-vascular gastrointestinal disability by service-connected disease or injury is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred.  

The examination report must include complete rationale for all opinions and conclusions reached.

5.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.
Then if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




